UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                      AUG 26 2011
                                                                              Clerk. U.S. District & Bankruptcy
                                                       )                     Courts for the District of Columbia
In re BLACK FARMERS DISCRIMINA nON                     )
LITIGATION                                             )
                                                       )       Misc. No. 08-0511 (PLF)
                                                       )
This document relates to:                              )
                                                       )
ALL CASES                                              )
                                                       )


       MEMORANDUM OPINION AND ORDER REGARDING FAIRNESS HEARING

               On May 13, 2011, the Court entered an Order conditionally certifYing a plaintiffs'

class in this matter and granting preliminary approval of a settlement agreement proposed by the

defendant, the United States Department of Agriculture, and a large group of plaintiffs. Before

granting final approval of a settlement agreement that would resolve the claims of the members

of a certified class, the Court must determine that the terms of the settlement are fair. See FED.

R. CIY. P. 23(e); Pigford v. Glickman, 185 F.R.D. 82,98-99 (D.D.C. 1999). Members of the

class have been notified of the conditional class certification in this matter and of the material

terms of the proposed settlement agreement. They were also informed that objections to the

proposed settlement by any class member would be considered by the Court if filed by August

12,2011. Class members were invited to present any objections they might have at a fairness

hearing to be held on September 1,2011 at 9:30 a.m. in Courtroom 20, the Ceremonial

Courtroom on the sixth floor of the E. Barrett Prettyman United States Courthouse.


                            A. Objections and Other Correspondence

               The Court, as well as counsel for the plaintiffs' class and for the defendant,

received a large volume of correspondence in response to the circulation of notices announcing
the proposed settlement. A number of individuals who sent letters concerning the case asked to

be added to the list of plaintiffs, requested legal advice, or explained why they believed they are

entitled to relief under the proposed settlement agreement. These individuals should be aware

that the Court cannot grant any of the requests made in those letters. Under the proposed

settlement agreement, neutral third parties -   not this Court -   will determine who is a member

of the plaintiffs' class and who is eligible to receive an award. No one can "sign up" for this

lawsuit or submit a Track A or Track B claim by writing a letter to the Court, and neither the

Court nor its staff may give any legal advice about how to participate in this action. Any

questions about the proposed settlement agreement or requests to participate in the claims

resolution process should be addressed to class counselor to another attorney -     not to the Court.

               The Court has also received hundreds of copies of a document entitled "Pro Se

Petition/Objection to Pigford 2." Although each copy of this document is signed by a different

individual or set of individuals, it appears that the content of the document was prepared by one

person, Ms. Thedford A. Rowser-Bey, an individual who styles herself a "legal researcher" and

who has repeatedly attempted to inject herself into this case and its predecessors, Pigford v.

Glickman, Civil Action No. 97-1978, and Brewington v. Glickman, Civil Action No. 98-1693.

The Court has been informed that a large number ofpeop1e have paid Ms. Rowser-Bey a fee in

exchange for her submission of a copy of her "Pro Se Petition/Objection" on their behalf. The

Court is concerned that any money paid to Ms. Rowser-Bey by potential class members in this

case may have been wasted because the "Pro Se Petition/Objection" drafted by Ms. Rowser-Bey

achieves nothing at all for those individuals. It does not present a coherent objection to the

proposed settlement agreement, nor does it serve as a means of "signing up" for this case.




                                                  2
                While potential class members are entitled to seek assistance where they please,

the Court advises them that Ms. Rowser-Bey is not a lawyer, and she has previously caused

widespread confusion among Pigford litigants by "misstat[ing] the legal importance of various

Orders and Opinions issued by this Court, and misinterpret[ing] the meaning of words and

sentences in those Orders and Opinions." Pigford v. Johanns, 505 F. Supp. 2d 174, 175 (D.D.C.

2007). Based on her submissions in this case and in Pigford v. Glickman, it does not appear that

she understands the law or the facts involved in either matter. Her interference with the

proceedings in Pigford v. Glickman was so severe and persistent that the Court was forced to bar

her from filing documents in the case. See id. It is highly unlikely that she can be of any help to

potential claimants in this matter.


                         B. Procedure for September 1 Fairness Hearing

               In addition to the correspondence discussed above, the Court has received timely

written objections to the proposed settlement from the following individuals or groups: Justin

and Willa Fouts; Booker T. Woodard; Diahann C. Stevens; Thomas Burrell, President of the

Black Farmers and Agriculturalists Association; Larry Morgan, M.C. Moore, Willie Parker, Sr.,

Vernon Ross, Sr., Blanche Ross, Lewis Walker, Thomas Walker, Inez Washington, Steven

Bailey, and O.C. Anthony (all represented by attorney Precious Martin); Errol Von Hart; Eddie

Lee Gray; Muhommad Rabbalaa and Henry Burris; Karla K. Adams and Terrie L., Theodore B.,

Brad E., Kerry F., and Ava L. Bates; Lillie M. Wingard; Robert E. Walker; and M. Murline

Price. The Court also will consider the late-filed objections of Ralph Paige, Executive Director

of the Federation of Southern Cooperatives Land Assistance Fund, and Dr. Dewayne L.

Goldmon, Chairman of the National Black Agricultural Alliance. Finally, the following



                                                 3
individuals have submitted timely requests to speak at the fairness hearing, although those

requests were unaccompanied by any written objections: Bernice Atchison; Joyce A. Smith;

Doris Gray; William Paramore; and Gloria Davis Gilmore.] In light of the foregoing, it is hereby

               ORDERED that at the start of the fairness hearing, Class Counsel and government

counsel will each make short presentations explaining why their client or clients are moving for

final approval of the settlement, after which Class Counsel will explain how the proposed

settlement will be implemented if approved; and it is

               FURTHER ORDERED that for each person or group listed as having filed a

written objection or a request to speak, a representative will be allotted time to present oral

objections at the fairness hearing. Precious Martin, on behalf of his clients, and representatives

of the Black Farmers and Agriculturalists Association, the Federation of Southern Cooperatives

Land Assistance Fund, and the National Black Agricultural Alliance will each be permitted to

speak for up to fifteen minutes. All other objectors will be allotted five minutes to speak.

               SO ORDERED.


                                                  ~.JL ~cX;.IL..
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE:    tS' I~ f.a   I"




              The Court has also received requests to speak from Gregory K. Chestnut and John
Boyd, President of the National Black Farmers Association. The Court has not yet decided
whether to grant those requests.

                                                  4